DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “pure” in claim 1, line 5 and “industrial pure” in claim 1 line 31 are relative terms which render the claim indefinite. Said terms “pure” and “industrial pure” are not defined by the claim, nor does the specification provide a standard for ascertaining the requisite degree of purity, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the exact purity implied by the phrase “pure” or “industrial pure” (i.e. 99% Al? 99.9% Al?). 
Similarly, the terms “high strength” and “high modulus” in claim 1 lines 16-17 are relative terms which renders the claim indefinite. Said terms “high strength” and “high modulus” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of strength or modulus, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the exact strength and modulus implied by “high strength” and “high modulus”.
Claim 1, lines 9-10 recites “adding a weighed reaction mixed salt to an AA6111 melt according to required different volume fractions of reinforcement particles (ZrB2 + Al2O3)”. However, it is unclear how much is implied by “required”, and/or what said requirement is based on.
Claim 1, lines 24-26, Applicant appears to be attempting to refer to 1 to 3 vol% (ZrB2 +Al2O3) in the final composition, rather than an intermediate composition (“finally-formed in-situ (ZrB2 +Al2O3+TiB2) nanoparticle-reinforced AA6111-based composite”). However, this is not clear from the claim language as drafted. Appropriate explanation is required.
Claim 1, lines 31-32 refer to “placing the weighed industrial pure aluminum in a preheated crucible for melting by heating to 830°C to 870°C, to obtain a resulting aluminum melt”. However, it is unclear what is heated to a temperature of 830-870°C- the crucible or the aluminum? Claim 1, lines 41-42 recite to a similar limitation. Appropriate correction/ explanation is required.
Claim 1 recites the limitation “after the reaction is conducted at 850°C for 30 min to obtain a first melt” in lines 35-36.  There is insufficient antecedent basis for this limitation in the claim. A reaction at 850°C for 30 min has not previously been mentioned in said claim. Similarly, claim 1 lines 46-47 recites the limitation “after the reaction is conducted at 850°C for 15 min to obtain a second melt”. There is insufficient antecedent basis for this limitation in the claim. A reaction at 850°C for 15 min has not previously been mentioned in said claim.
Claim 1 recites the limitation “TiB2 nanoparticle-containing intermediate alloy” in line 12.  There is insufficient antecedent basis for this limitation in the claim. Elsewhere in said claim the intermediate alloy is referred to as “TiB2 reinforcement particle-containing intermediate alloy”, which may be applicant’s intention.
Claim 1 recites the limitation “the pre-weighed TiB2 reinforcement particle-containing intermediate alloy” in line 48.  There is insufficient antecedent basis for this limitation in the claim. 
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Prior Art and Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action, and Claims 3, 4, and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art to the claimed invention appears to be CN 109234561A (CN’561) and GB 2590288A (GB’288). CN’561 is drawn to a similar method of in-situ forming of ZrB2 and Al2O3 nanoparticles in an aluminum alloy matrix. GB’288 is drawn to forming multi-element nano-reinforced particles in-situ in an aluminum melt by adding mixed powders (simultaneously) to molten aluminum (see Examples, in particular Example 8). However, CN’561 or GB’288, whether taken individually or in combination, do not teach or suggest the claimed method steps of: a) adding mixed reaction salts to molten aluminum thereby forming an intermediate alloy of aluminum and TiB2, b) further melting AA6111 aluminum alloy, adding K2ZrF6 and borax reaction mixed salts, and then adding said intermediate alloy; in order to form a (ZrB2+Al2O3+TiB2) nanoparticle-reinforced aluminum composite, substantially as set forth in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/GEORGE WYSZOMIERSKI/                                                                                                          Primary Examiner, Art Unit 1733                                                                                              


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/14/22